Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151520(51)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SHANNON BITTERMAN,                                                                                                  Justices
           Plaintiff-Appellant,
                                                                    SC: 151520
  v                                                                 COA: 319663
                                                                    Saginaw CC: 13-019397-CZ
  CHERYL D. BOLF,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  to file her supplemental brief is GRANTED. The supplemental brief will be accepted for
  filing if submitted on or before January 13, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 30, 2015
                                                                               Clerk